STURGIS, J.
— I concur in the result reached by Robertson, P. J., for these reasons: It is conceded that neither the plaintiff company nor its authorized agent, Collins, authorized, participated in or knew of the alleged fraudulent promises and alleged misrepresentations made by Bartlett in selling the-land in question to defendant. It is also conceded that Bartlett was not the authorized agent of this plaintiff to make a sale of this land.' Whether he had or had not been the plaintiff’s agent in selling other lands is not material. At the time Bartlett sold this land to defendant, the plaintiff was not the owner thereof. The land was then owned by one Rich, though the plaintiff held a deed of trust on the same which it expected to foreclose unless Rich paid the amount secured and plaintiff might or might not become the purchaser there at and thus acquire the title. This is what it did do, but not until sometime after Bartlett had made a contract of sale to the defendant.
Bartlett was a land broker operating under the trade name of the Illinois and Texas Land Company and was looking for lands to buy and sell. He made a contract of sale to defendant in his own name, or rather his trade name. He did not purport to sell the land as agent for another but as his own. At that time he was *246expecting to buy it from the then owner, Rich, and had some arrangement or negotiations-at least with Rich to that effect. It may have been and doubtless was his intention, if he could not buy from Rich, to buy at the foreclosure sale under the deed of trust or from plaintiff in case it became the purchaser at such sale. He knew that plaintiff was wanting to sell all of its lands of this character and was in that business, and had a practically fixed schedule of prices on such lands and would sell to most anyone offering the price. He knew that, if plaintiff bought back this land under the deed of trust, it would most certainly make a price substantially sufficient to make itself whole. With this knowledge he took chances on making a sale to defendant as if he was the then owner.
After plaintiff did acquire the property, it refused to carry out the terms of sale made by Bartlett to defendant as it had a right to do. It would do nothing more than agree to sell to Bartlett on the terms fixed by itself. “ It is not true that an owner may not declare his price to whom he will, without the hazard of paying commissions to (that is making agents of) those who volunteer, unasked, to send him a purchaser on his own terms.” [Benedict v. Pell, 74 N. Y. Supp. 1085, quoting from Pierce v. Thomas, 4 E. D. Smith, 354.] The’ fact, therefore, that plaintiff was willing to and did sometime later execute and offer a deed on the terms fixed by itself to the defendant, as a purchaser found by Bartlett, did not make Bartlett its agent. The fact that an owner of land in agreeing to sell to another on his own terms also agrees to and does make a deed to any third party designated by such purchaser does not make such purchaser the agent of the owner for the purpose of selling to the party receiving the deed.
In this case Bartlett had agreed with defendant to sell him the land on one cash and nine annual payments, while plaintiff would sell to" Bartlett only on one cash and seven annual payments and with the payments *247bearing a different rate of interest. Bartlett had sold to defendant at a larger aggregate price than plaintiff was selling to him and, by making the last two payments cover the surplus and be payable to Bartlett for his profits, he sought to make the two- contracts the equivalent of each other. Plaintiff was willing to do this so far as it could and preserve its own terms of sale. The defendant went into possession under his purchase from Bartlett and because Bartlett could not and did not comply with his contract of sale to defendant, the defendant repudiated the sale and it was never consummated and no deed passed from plaintiff to either Bartlett or defendant. The plaintiff received the first cash payment due it as coming from Bartlett, which was a less amount than the cash payment made by defendant to Bartlett, and the fact that plaintiff knew that Bartlett was using part of the money received from defendant in paying plaintiff the first cash payment can make no difference.
Under these facts, the rule that one wh-o accepts the benefits of a transaction consummated by an act of an unauthorized agent, or the unauthorized act of a real agent, thereby ratifies it and must accept the burdens and be responsible for the methods and means used by such agent, whether known to the principal or not, has no application here. In order to be a ratification the person acting must have professed at least to have been acting’ for the person ratifying. If a person avowedly acts for himself and not for another there is no act of agency for such other to ratify. A ratification is an agreement, express or implied, to adopt an act performed by another for the one ratifying it. “It applies only ‘where a person acting as agent for another professes, though without authority, to contract for him.’ ” [Planing Mill Co. v. Brundage, 25 Mo. App. 268, 273.] See also Steinkamper v. McManus, 26 Mo. App. 51, 53. For the same reason one who has an option on land from the owner is not the agent of *248such owner in making a sale of the land, though the option agreement, includes an agreement that the owner will make a deed to anyone designated by the holder of the option. In such case the holder of the option acts for himself in selling the land and’not for the owner. [Southack v. Lane, 52 N. Y. Supp. 687.] In this case Bartlett professed to act for himself in selling this land to. defendant and the defendant so contracted with him, and Bartlett was not the plaintiff’s agent either in fact or by ratification.